Citation Nr: 1435170	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-09 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include personality disorder, mood disorder, eating disorder, and depressive disorder.

2.  Entitlement to service connection for a right wrist disorder, to include carpal tunnel syndrome and tendonitis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to October 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2007 (personality disorder) and June 2009 (unspecified tendonitis) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims were readjudicated several times, to include a May 2012 Supplemental Statement of the Case (SSOC) where the RO specifically addressed psychiatric diagnoses, such as depression, and an August 2012 SSOC where the RO specifically addressed the right wrist.  It is also noteworthy that a May 2012 rating decision granted entitlement to service connection for left wrist tendonitis and, therefore, this issue is no longer before the Board here. The Veteran had a hearing before the Board in September 2013 and the transcript is of record.

The medical evidence in this case shows varying personality and psychiatric diagnoses.  As such, the Board concludes the appeal cannot be considered confined to any one particular psychiatric diagnosis alone and has been appropriately recharacterized above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record before the Board consists of the Veteran's paper claims folder, an electronic file known as Virtual VA, and an electronic file known as the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a right wrist disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's psychiatric disorder has been variously diagnosed throughout the appellate time frame, and the most probative and persuasive evidence indicates the Veteran's military service did not cause, but exacerbated her mental condition.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable opinion here, any deficiencies in notice or assistance are considered non-prejudicial.

Service Connection for a Psychiatric Disorder

In order to prevail on the issue of service connection the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims she never had any emotional or psychiatric issues prior to her military service.  She testified before the Board that she began to have panic attacks while stationed in Germany and the stress of her military service in general caused or, at the very least, aggravated her psychiatric condition.  She further testified to various incidents of harassment or bullying from colleagues while on active duty.  

The Veteran's service treatment records indicate she was seen on several occasions complaining of trouble breathing, personal stressors, anxiety, poor sleep, and panic attacks.  In June 2001, the examiner noted the Veteran's shortness of breath was probably "anxiety related."  At that time, she was given what appears to have been a provisional diagnosis dysthymic disorder.  A February 2002 record includes her report of psychiatric symptoms and an assessment of "rule out dysthymic disorder."  A treatment record dated May 2003 indicates the she was prescribed an antidepressant medication, which did not help with her depression.  Ultimately she was separated from the military service in October 2003 due to "personality disorder."  

Here, the Board notes that personality disorders are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole establishes that the conditions in question were incurred or aggravated during service.  VAOPGCPREC 82-90 (July 18, 1990).  With regard to congenital or developmental defects, service connection may not be granted for a defect; however, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected. See VAOPGCPREC 82-90; 38 C.F.R. § 4.127. 

After service, the Veteran's VA outpatient treatment records show varying diagnoses to include borderline personality disorder, post-partum depression, mood disorder, eating disorder, and depressive disorder.  These outpatient treatment records indicate both military stressors (such as in-service harassment) as well as non-military stressors (such as post-partum depression following the birth of her child).

The Veteran was afforded a VA examination in April 2012 where the examiner diagnosed the Veteran with depressive disorder and personality disorder, not otherwise specified.  The examiner opined that the Veteran's personality disorder was the "prominent" condition with depressive symptoms associated with stressors. The examiner noted both in-service stressors and non-military related stressors.  The examiner further opined, "Her pre-military exposure appears to have formed the personality disorder which issues in depressive symptoms.  It is unlikely that military service was the cause of her psychiatric disorders."  However, the examiner later clarified in the report that although the Veteran's personality disorder with depressive symptoms pre-existed her military service, "it is my opinion that it is not likely that military service was the cause of her psychiatric disorders but which did exacerbate her mental condition."  

The Board finds the examiner's opinion persuasive.  It is based on a complete examination and a thorough review of her claims folder, to include her service treatment records.

In short, the medical evidence indicates that the Veteran's personality disorder and depressive symptoms probably pre-dated service, but in-service stressors exacerbated (aggravated) her condition.  The record includes medical evidence linking her current mental condition to in-service aggravating events.  As such, service connection is warranted.


ORDER

Entitlement to service connection for a personality and psychiatric disorders, variously diagnosed, is granted.


REMAND

The Veteran claims she has a right wrist condition as a result of her in-service duties, consisting of a lot of typing and computer work.  She testified before the Board that in service she was treated for what was thought to be tendonitis, but she believes she really had carpal tunnel syndrome.  After service she was diagnosed and treated for carpal tunnel syndrome of the bilateral wrists.  While her left wrist has already been service-connected, she believes both wrists were equally injured during her military service as a result of her MOS.

There is a bit of confusion in the service treatment records.  Her service treatment records indicate she fractured her left wrist prior to service and had some complaints of pain while in service.  These treatment records, such as a September 2002 record, indicate the possibility of left wrist tendonitis.  The record also includes two in-service notes indicating complaints of a sore right wrist, specifically May 2003 and September 2003.  The September 2003 note in particular is confusing because the examiner initially noted the Veteran to have pain in her right wrist but reported the findings from a physical examination of her left wrist.

After service, VA outpatient treatment records indicate continuing complaints of wrist pain, hand numbness, and carpal tunnel syndrome (bilateral).

The Veteran was afforded a VA examination in April 2012 where the examiner found the Veteran's right wrist condition less likely than not related to her military service.  As rationale, the examiner highlighted the in-service records noting a pre-service fracture of the left wrist and the confusing September 2003 service treatment record indicating right wrist pain but a physical examination of the left wrist.  The examiner concluded the September 2003 reference to the right wrist must have been in error as there were no other in-service records of complaints of right wrist pain.  The examiner, however, is mistaken as there is also a May 2003 in-service entry indicating a "sore right wrist."  The examiner further did not address or otherwise consider whether the Veteran's in-service MOS that required a lot of typing could be responsible for her current carpal tunnel syndrome.  For these reasons, the Board finds the VA examination inadequate and a new VA examination is necessary.  See, e.g. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).

Also noteworthy, the Veteran testified before the Board that she knows she was tested for carpal tunnel syndrome in service.  She indicates her symptoms of pain and numbness began in service.  There are no service treatment records specifically indicating testing for carpal tunnel syndrome.  The RO should take this opportunity to ensure all service treatment records for this Veteran are in the claims folder.  The RO should also take this opportunity to obtain recent VA outpatient treatment records from March 2012 to the present.   

Accordingly, the case is REMANDED for the following action:

1. Contact NPRC or any other appropriate agency to ensure all service treatment records for this Veteran are associated with the claims folder.  All efforts to obtain additional records should be fully documented, and federal agencies must provide a negative response if records are not available.

2. Ask the Veteran to identify and provide release forms for any private or VA treatment relevant to the issue on appeal.  Thereafter, the records should be obtained specifically asking that treatment reports, versus summaries, be provided.  Regardless of the Veteran's response, obtain the Veteran's medical records from the VAMC from 2012 to the present.  All efforts to obtain these records should be fully documented, and the VA facilities must provide a negative response if records are not available.

3. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to be performed by an examiner who has not yet previously examined the Veteran to clarify the nature and etiology of the claimed right wrist disorder.  The claims folder, to include a copy of this remand, and any pertinent records included in VBMS or Virtual VA that are not included in the claims folder must be provided to the examiner for review in connection with the examination.  All indicated tests and studies must be accomplished.  The examination report should include a detailed account of all pathology present. The examiner should identify all right wrist disorders found on examination.  

The examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that any right wrist disorder diagnosed during the pendency of the claim (including carpal tunnel syndrome) is related to the Veteran's military service, her MOS duties to include computer/typing work, her in-service complaints of a sore right wrist, her claimed in-service symptoms of numbness and pain, or any other incident of her military service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles resolving all conflicting medical evidence, to include the April 2012 VA examination.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4. After the above is complete, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran and her representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


